305 P.2d 868 (1956)
Richard Julius WIESE, Plaintiff in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-12375.
Criminal Court of Appeals of Oklahoma.
December 19, 1956.
As Corrected January 21, 1957.
Ralph A. Myers, Jr., El Reno, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
*869 JONES, Presiding Judge.
This is a purported appeal by Richard Julius Wiese from a conviction in the County Court of Canadian County wherein the accused was sentenced to serve 20 days in the county jail and pay a fine of $125 for driving a motor vehicle on a highway while under the influence of intoxicating liquor.
The appeal is by transcript and the evidence is not before us. No brief has been filed on behalf of the petitioner. In the petition in error it is alleged that the judgment and sentence was excessive. This could only be determined by an examination of the evidence introduced at the trial. Since the evidence is not before us and no brief has been filed pointing out any other alleged error, the judgment and sentence of the County Court of Canadian County is affirmed.
BRETT and POWELL, JJ., concur.